Citation Nr: 0841102	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected lumbosacral strain with left leg neurological 
findings (low back disability), evaluated as 10 percent 
disabling before May 16, 2007.

2.  Entitlement to an increased rating for a low back 
disability, evaluated as 20 percent disabling from May 16, 
2007.

3.  Entitlement to an increased rating for service-connected 
cervical strain with left arm neurological findings (cervical 
spine disability), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected temporomandibular joint (TMJ) 
dysfunction before May 22, 2007.

5.   Entitlement to an initial rating in excess of 20 percent 
for TMJ dysfunction from May 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from June 1989 to July 1992, 
and from April 1993 to July 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, a January 2006 rating decision 
increased the rating for his cervical spine disability to 10 
percent, effective from June 2002, the date of his appeal.  

The Board remanded the claim in July 2006 to afford the 
veteran a hearing at the RO before a Veterans Law Judge which 
was conducted by the undersigned in November 2006.  The Board 
again remanded the claim in March 2007 for further 
development and consideration.  A December 2007 rating 
decision granted increased ratings of 20 percent for low back 
disability, effective May 16, 2007; and for TMJ, effective 
May 22, 2007.  The veteran has continued his appeal.


FINDINGS OF FACT

1.  Before May 16, 2007, the veteran's low back disability 
demonstrated moderate limitation of motion with pain and 
functional loss on repetitive use; and forward flexion of the 
lumbar spine greater than 30 degrees; without muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position, abnormal curvature of the 
spine, loss of lateral motion, incapacitating episodes 
necessitating bed-rest prescribed by a physician, or any 
secondary neurological manifestations warranting a separate 
compensable rating.

2.  From May 16, 2007, the preponderance of the evidence 
shows that that the veteran's low back disability 
demonstrated moderate limitation of motion, flexion greater 
than 60 degrees; without muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position, abnormal curvature of the spine, loss of 
lateral motion, incapacitating episodes necessitating bed-
rest prescribed by a physician, or any secondary neurological 
manifestations warranting a separate compensable rating.

3.  The preponderance of the evidence shows the veteran's 
service-connected cervical spine disability is manifested by 
no more than mild limitation of motion with a combined range 
of motion greater than 170 degrees; without incapacitating 
episodes necessitating bed-rest prescribed by a physician, or 
any secondary neurological manifestations warranting a 
separate compensable rating.

4.  Prior to May 22, 2007, the preponderance of the evidence 
shows the veteran's temporomandibular joint dysfunction was 
not productive of severe displacement of the mandible or an 
inter-incisal range limited from 21 to 30 mm.

5.  From May 22, 2007, the preponderance of the evidence 
shows the veteran's temporomandibular joint dysfunction was 
not productive of an inter-incisal range limited from 10 to 
21 mm.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for 
lumbar spine disability have been met before May 16, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292, 5293, 9295 
(2003) (prior to September 26, 2003); 38 C.F.R.§§ 3.321, 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5235-43 (2008).

2.  The criteria for a rating in excess of 20 percent for 
lumbar spine disability have not been met from May 16, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (2003) (prior 
to September 26, 2003); 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-43 (2008).

3.  The criteria for  a rating in excess of 10 percent for 
the service-connected cervical spine disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) (prior 
to September 26, 2003); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237(2008).

4.  The criteria for an evaluation in excess of 10 percent 
for temporomandibular joint dysfunction were not met prior to 
May 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, and 4.150, Diagnostic Codes 9904-9905 (2008).

5.  The criteria for an evaluation in excess of 20 percent 
for the postoperative residuals of a fractured right mandible 
with temporomandibular joint dysfunction were not met from 
May 22, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.150, Diagnostic Codes 9904-9905 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA must  provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  This notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding his claim for increased rating for his spinal 
disabilities, the veteran received fully compliant notice in 
April 2008, after the initial decision in August 2002.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim in an April 2008 supplemental statement of the case 
after the notice was provided.

Regarding the veteran's claim for increased initial ratings 
for service-connected TMJ dysfunction, once service 
connection is established, the claim is substantiated and 
further notice with regard to downstream issues, such as the 
initial evaluation, is unnecessary.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Increased Rating Claims 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Assignment of disability ratings for disabilities based on 
limitation of motion is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate her for times 
since filing the claim when this disability may have been 
more severe than at other times during the course of her 
appeal.



A.  Spinal Disabilities

During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first change 
occurred in September 2002, and the second in September 2003.  
The veteran is entitled to the application of the version of 
the regulation that is most favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied prior to the effective date of the 
new criteria.   

1.  Lumbar Spine 

The veteran's low back disability was initially evaluated 10 
percent disabling under Diagnostic Code 5295 (the "old" 
criteria for lumbosacral strain).  The RO assigned an 
increased, 20 percent, rating under 5237 (the "new" criteria 
for lumbosacral strain) from June 22, 2006.

a. Orthopedic Considerations

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of spine motion, unilateral, 
in standing position; while a 40 percent rating was assigned 
for a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion. 

Slight limitation of the motion of the lumbar spine was 
assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see 38 C.F.R. § 4.71a, Plate V.

A higher disability evaluation is not warranted under the new 
criteria on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

i.  Before May 16, 2007 

The evidence of record does not show that the veteran's 
lumbar spine disability manifests muscle spasm on extreme 
forward bending, or loss of spine motion, unilateral, in 
standing position for the next higher rating under "old" 
Diagnostic Code 5295.  

Although the same symptoms may not be evaluated under various 
diagnoses, it is necessary to determine which rating criteria 
most closely approximate the current manifestations of 
disability.  On August 2002, VA examination showed lumbar 
flexion to 50 degrees, extension to 10 degrees, and right and 
left side bending to 15 degrees.  On fee basis examination in 
November 2005, the veteran's lumbar range of motion was 70 
degrees flexion, pain occurred at 60 degrees, to 30  degrees 
extension, pain occurred at 20 degrees, 30 degrees lateral 
bending bilaterally, pain occurred at 20 degrees, and 30 
degrees rotation bilaterally, pain occurred at 20degrees.  
The examiner stated the spinal function was also limited by 
pain, fatigue, weakness, lack of endurance and pain after 
repetitive use.  

With consideration of the Deluca factors, this limitation of 
motion approximates moderate limitation of motion under 
"old" Diagnostic Code 5292.  Therefore, a 20 percent rating 
is warranted for this period.  

The veteran is not entitled to an even higher rating under 
the old rating criteria as severe limitation of motion has 
not been approximated.  He is also not entitled to a higher 
rating under the new rating criteria in effect after 
September 2003, as flexion of the lumbar spine was not 
limited to 30 degrees.  

ii.  From May 16, 2007 

The evidence of record does not show that the veteran's whole 
spine lists to the opposite side, and there is no mention of 
a positive Goldthwaite's sign in the veteran's medical 
records.  Accordingly, the evidence fails to show that the 
veteran has a severe strain of the lumbar spine under 
Diagnostic Code 5295.  In addition, severe loss of lumbar 
spine motion has not been shown.

The veteran is not entitled to a higher rating under new 
rating criteria in effect after September 2003, as flexion of 
the lumbar spine was not limited to 30 degrees.  A May 2007 
VA examination report noted that the veteran's flexion was to 
60 degrees with pain from 50 to 60 degrees.  

There is insufficient objective evidence to conclude that the 
veteran's lumbar spine disability is associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca.

b.  Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 depending on the number of incapacitating episodes 
a person has in the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  A 10 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
one week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

There is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 10 percent prior to May 16, 
2007, or 20 percent from May 16, 2007, under either the old 
or the revised rating criteria.  In fact, the examinations of 
record found no neurological residuals.  

With regard to the old rating criteria, the evidence fails to 
show any object findings of IVDS, with recurring attacks with 
intermittent relief.

With regard to the revised criteria, the veteran's treatment 
records are devoid of any prescription of bed rest to treat 
his back condition.  As such, the criteria for an increased 
rating have not been met.

Accordingly, a higher rating is not available for IVDS under 
either the old or the revised rating criteria.

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  The veteran has 
complained of radiculopathy, however, no evidence of any 
neurological manifestations of the veteran's low back 
disability have been noted on several VA examinations. 

2.  Cervical Spine 

The veteran is in receipt of an increased, 10 percent, rating 
under Diagnostic Code 5237, effective June 24, 2002, the date 
of claim.  He is seeking a higher rating.  

a.  Orthopedic Considerations

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

The general rating formula provides for disability ratings 
for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Diagnostic 
Codes 5235 to 5243 unless the disability rated under 
Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Cervical strain is rated under Diagnostic Code 
5237.  A 10 percent rating is warranted when the combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted when the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted when 
the forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted when the there is unfavorable 
ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (2); see Plate V.

An evaluation higher than the current 10 percent rating is 
not warranted under the former Diagnostic Code 5290 as 
moderate loss of cervical spine motion has not been shown. 

An August 2002 VA examination report noted that the veteran's 
cervical range of motion was flexion and extension to 40 
degrees, and rotation to 70 degrees , bilaterally.  A 
November 2005 fee basis examination report noted that the 
veteran's range of motion of the cervical spine was flexion 
to 45 degrees, extension to 35 degrees with pain occurring at 
30 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right rotation to 30 degrees with pain 
occurring at 20 degrees, and left rotation to 30 degrees with 
pain occurring at 20 degrees.

Again, these findings would entitle the veteran to a 10 
percent rating under the "new" Diagnostic Code, but no 
higher, as the veteran demonstrated flexion greater than 30 
degrees and a combined range of motion of 220 degrees.

The 10 percent disability evaluation assigned sufficiently 
reflects the level of functional impairment demonstrated for 
the service-connected cervical spine disability in light of 
the comments in the latest VA examination reports noting pain 
with motion but little increased functional impairment.  See 
DeLuca, supra.

b.  IVDS

There is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 10 percent under either the 
old or the revised rating criteria.  In fact, the 
examinations of record found no neurological residuals.  

With regard to the old rating criteria, the evidence fails to 
show any objective finding of IVDS, with recurring attacks 
with intermittent relief.

With regard to the revised criteria, the veteran's treatment 
records are devoid of any prescription of bed rest to treat 
his back condition.  As such, the criteria for an increased 
rating have not been met.

Accordingly, a higher rating is not available for IVDS under 
either the old or the revised rating criteria.

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  The veteran has 
complained of radiculopathy, however, there is no evidence of 
any neurological manifestations of the veteran's cervical 
spine disability noted on several VA examinations. 



3.  Extraschedular Considerations 

The veteran contends that he has lost up to 21 days of work 
per year due to his spinal disabilities.  There is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment, beyond the economic 
inadaptability already contemplated by the Diagnostic Codes, 
or any periods of hospitalization, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

B.  TMJ Dysfunction

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904, a 0 
percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  Ratings are dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

The words slight, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, 
DC 9905.




1.  Before May 22, 2007

An August 2002 VA examination noted that the veteran had 
myofascial pain dysfunction, however, his range of motion 
remained good.  Although the veteran reported pain, this is 
already contemplated in the assigned 10 percent rating.  38 
C.F.R. § 4.40, 4.45.  

2.  From May 22, 2007

The veteran is already receiving the maximum rating pursuant 
to Diagnostic Code 9904.  As the May 22, 2007, VA examination 
noted that the veteran's inter-incisal range is limited to 30 
mm, an increased rating is not warranted.  The examiner also 
noted that veteran's TMJ myofascial pin dysfunction.  
However, a higher rating is not warranted under Deluca as he 
can open his mouth 75 percent of normal, and can laterally 
move his jaw 50 percent of normal.  This does not approximate 
inter-incisal range limited to 11 to 20 millimeters, even 
considering limitation of motion due to pain.  

C.  Conclusion

With the grant of a 20 percent rating for lumbar spine 
disability before May 16, 2007, the 20 percent disability 
level represents the highest rating possible for the 
veteran's lumbar spine disability under either the old or new 
criteria.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Regarding the cervical spine claim, there is no basis for a 
staged rating pursuant to Hart.  

The RO has assigned already staged ratings for the veteran's 
TMJ dysfunction.  

There is no basis for additional staged ratings.  The 
preponderance of the evidence is against any increased 
ratings other than the  increase to 20 percent for the lumbar 
spine disability prior to May 16, 2007; there is no doubt to 
be resolved; and additional increased ratings are not 
warranted.  
ORDER

Entitlement to an increased evaluation 20 percent for the 
lumbar spine disability prior to May 16, 2007, is granted.

Entitlement to an evaluation in excess of 10 percent for the 
lumbar spine disability from May 16, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
cervical spine disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
temporomandibular joint dysfunction prior to May 22, 2007, is 
denied.

Entitlement to an evaluation in excess of 20 percent for the 
temporomandibular joint dysfunction from May 22, 2007, is 
denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


